Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.  Applicant's arguments filed July 25th, 2022 have been fully considered but they are not persuasive.
Applicant argues, with respect to the rejections of the independent claims, that Ramesh and Henry fail to teach the amended limitation of “performing, on the input data and a parameter value embedded in the instruction, an inference task instructed by the instruction”, as “Ramesh alters a numerical value or a quantity of bits associated with various bit sub-sets of the posit bit string to vary the precision of the bit string”, and therefore the references fail to teach the indicated limitation.
In response to the above argument, Examiner respectfully disagrees.  Applicant merely states one aspect of Ramesh’s bit conversion circuitry’s functionality without addressing the previously cited portions of the disclosure which teach the limitations of claim 1.  Ramesh states in paragraph [0094] that the exemplary instructions may perform a variety of arithmetic operations such as addition, multiplication, convolution, etc, and not merely precision variation as implied by Applicant.  Additionally, Henry is relied upon for teaching an instruction that performs a task on a “parameter value”, but Applicant merely states, without any substantiating evidence or argumentation, that Henry fails to teach the indicated limitation.  Henry states clearly in previously-cited paragraphs [0227] and [0516] that convolution operations may be performed on a kernel matrix of coefficients that “may also be referred to as…parameters”.  Furthermore, Henry discloses multiple times throughout the disclosure that the inputs of such operations may be specified by, and thus “embedded in”, the corresponding instructions (Henry [0106-0108], [0116], [0200-0202]).  Therefore, the references taken in combination clearly disclose “performing, on the input data and a parameter value embedded in the instruction, an inference task instructed by the instruction” as required by claim 1, and Applicant’s arguments are not considered persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.  Claims 1-2, 4-6, 11-14, 16-18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ramesh (US 2020/0295778) in view of Henry et al (US 2018/0189633, herein Henry).

Regarding claim 1, Ramesh teaches a processor-implemented accelerator method, the method comprising:
reading, from a memory, an instruction to be executed in an accelerator ([0125], instructions to be executed stored in memory resource);
reading, from the memory, input data based on the instruction ([0017], [0040], [0123], perform operations on operand data stored in memory); and
performing, on the input data, an inference task instructed by the instruction ([0024], [0034], [0085-0086], [0094], [0124-0125], [0129], perform multiplication or other arithmetic tasks on input data).
Ramesh fails to teach wherein the inference task is performed on input data and a parameter value embedded in the instruction.

Henry teaches a processor-implemented accelerator method comprising performing, on input data and a parameter value embedded in an instruction, an inference task corresponding to the instruction ([0117-0119], [0227], [0516], arithmetic operations performed on parameters of neural network & [0106-0108], [0116], [0200-0202], input operands embedded within instructions for performing arithmetic operations).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Ramesh and Henry to account for traditional neural network operations such as performing operations on weights, parameters, or other values.  While Ramesh does not disclose exactly what type of neural network or machine learning operations may be performed on the relevant data, one of ordinary skill in the art would understand that the data in a neural network may commonly be fed as parameters or weights in the operations described by Henry.  Both Ramesh and Henry disclose the use of the neural network accelerator architecture for performing convolution (Ramesh [0085], Henry [0231]), and Henry describes this operation as being performed on weights or parameters of the neural network.  Therefore, this combination would merely entail combining known prior art elements to achieve predictable results, and thus would have been obvious to one of ordinary skill in the art.

Regarding claim 2, the combination of Ramesh and Henry teaches the method of claim 1, wherein the instruction is determined by substituting, with the parameter value, an indicator of the parameter value included in an initial code (Henry [0129-0131], [0134], initialization function to provide initial parameter value rather than including activation function instruction in program).

Regarding claim 4, the combination of Ramesh and Henry teaches the method of claim 1, wherein the parameter value is a value fixed for the inference task (Henry [0134], initialize instruction specifies activation function and value).
Regarding claim 5, the combination of Ramesh and Henry teaches the method of claim 1, wherein the instruction is determined such that a parameter value is used in a thread block including a plurality of threads to be processed in the accelerator (Henry [0134], [0165], plurality of pipelined instructions & groups of NPUs).

Regarding claim 6, the combination of Ramesh and Henry teaches the method of claim 1, wherein an operation unit included in the accelerator and having an instruction cache is configured to process the thread block (Ramesh [0125]).

Regarding claim 11, the combination of Ramesh and Henry teaches the method of claim 1, wherein the parameter value is a parameter included in a neural network, and further comprising performing any one of speech recognition, machine translation, machine interpretation, object recognition, and pattern recognition based on a result of the performing of the inference task (Ramesh [0024] & Henry [0002], [0226]).

Claim 12 refers to a medium embodiment of the method embodiment of claim 1.  The above rejection for claim 1 is thus applicable to claim 12.

Claims 13 and 16-18 refer to an accelerator embodiment of the method embodiment of claims 1 and 4-6, respectively.  Therefore, the above rejections for claims 1 and 4-6 are applicable to claims 13 and 16-18, respectively.

Claim 21 refers to a device embodiment comprising the accelerator embodiment of claim 13.  The above rejection for claim 13 is thus applicable to claim 21.

Claim 22 refers to a device embodiment of the method embodiment of claim 1.  The above rejection for claim 1 is thus applicable to claim 22.
3.  Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ramesh and Henry as applied to claims 2 and 14 above, and further in view of Gama et al (US 2020/0304293, herein Gama).

Regarding claim 3, the combination of Ramesh and Henry teaches the method of claim 2, wherein the initial code uses a loop variable index (Henry [0244-0245]).
Ramesh and Henry fail to teach wherein the loop variable index is converted to an invariable index through loop unrolling.
Gama teaches a method for processing wherein a loop variable index is converted to an invariable index through loop unrolling ([0015], [0337], claim 19, replace variables with immutables via loop unrolling).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Ramesh and Henry with those of Gama to utilize loop unrolling.  While Henry mentions the idea of loop unrolling (Henry [0566]), it is only contemplated for a single iteration of a loop to replace certain instructions.  However, as both Henry and Gama disclose the use of machine learning and activation functions in a neural network (Henry [0117], Gama [0011]), utilizing loop unrolling as disclosed by Gama would merely entail a combination of known prior art elements to achieve predictable results, and thus would have been obvious to one of ordinary skill in the art.

Allowable Subject Matter
4.  Claims 7-10 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105. The examiner can normally be reached Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J METZGER/Primary Examiner, Art Unit 2182